DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of Claim 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn because the claim has been amended to conform with proper dependent form.
Claim 20 is amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments/remarks filed on 05 August 2021, pages 7-11 have been fully considered but are not persuasive.
ARGUMENTS:
Argument 1:  (Summary of pages 7-8, Examiner emphasis added - Bold)
Applicant argues that Birtwhistle discloses a distribution server for receiving product content and distributing the product content to a configuration server of medical devices (see, e.g., [0001]). However, Birtwhistle fails to disclose “determin[ing], at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network”.
Response:
Examiner respectfully disagrees.
In particular, Birtwhistle [0017] discloses a medical device 114 (analytical device) connecting to a configuration device 110 (gateway) and providing information about the medical device 114 to the configuration device 110. The information provided by the plurality of available data packages), a geographic location of the medical device 114, and information relating to applications executed by the medical device 114.The configuration device 110 will use the information of the medical device 114 to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon. The distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114. The updates may also include updates to specific files, such as language files, or updates to a database on the medical device 114. [0018] the distribution server 102 will provide the list of available updates to the configuration device 110. The distribution server 102 will also provide a list of dependant updates to the configuration device 110. The list of dependant updates include updates that are to be performed in order to install an update in the list of available updates. The dependant updates may be updates for the medical device 114, another medical device 116 or the configuration device 110. For example, if a firmware update is available for the medical device 114, but the configuration device 110 must be updated with a more recent firmware version, the more recent firmware version (a selection of the plurality of available data packages) for the configuration device 110 would be a dependant update. The configuration device 110 will download one or more of the available updates and dependant updates (downloaded from the remote service platform specific to the plurality of analytical devices) and will install the updates on the medical device 114, another medical device 116 (Plurality of analytical devices), an application executed by the medical device 114 and/or the configuration device 110. Therefore, Birtwhistle discloses “determin[ing], at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network” as claimed. 

Argument 2:  (Summary of pages 8-9, Examiner emphasis added - Bold)
Applicant argues that Birtwhistle fail to disclose request[ing] the selection of the plurality of available data packages from the remote service platform.” Instead, Birtwhistle discloses a configuration device for a healthcare provider configured to update a plurality of patient medical devices. Upon inquiry to the distribution server, the configuration device receives from the distribution module of the distribution server a list of update packages containing information about the latest versions of device and application updates for the medical devices, and the locations of the update files of the latest versions of these data packages, such that the configuration device can download the update file from the location (see paragraph [0034]). Thus, the configuration device of Birtwhistle receives upon the first and unique inquiry at the same time all available data packages and the download links of the packages, such that the configuration device can then just download the needed update packages for each medical device.
Response:
Examiner respectfully disagrees.
In particular, see detailed response to argument 1.
Furthermore, Birtwhistle [0046] discloses a portal 106 is further configured to enable an update package for one or more regions. The portal 106 allows the update provider to select an update package to enable. The update provider selects one or more countries and/or regions for which to enable the update package. Upon receiving the user's selection, the portal 106 will update the update package entry in the distribution database 104 using the newly entered countries and/or regions. Further in some embodiments, the portal 106 may prompt the user to enter an enable date for the country or region. The enable date is a date on which the update package becomes available for download. The portal 106 may confirm that the enable date is equal or subsequent to the current date. The portal 106 can then update the distribution database with the revised update package entry. Therefore, a selection is made from available update packages based on information provided by a medical device and downloaded to update software running on the device as required by the claim limitation. 

Argument 3:  (Summary of page 9, Examiner emphasis added - Bold)
Compared to the subject-matter of claims 1, 17 and 18, the configuration device (i.e., gateway) of Birtwhistle does not first send a data package request to the distribution server (i.e., remote service platform), receive a plurality of available data packages, and then, from the received plurality of available data packages, determine a selection of the needed data packages out of the plurality of available data packages received, and, for that selection, a new request for the download is generated. According to this procedure, the amount of data traffic is reduced and only the carefully selected data packages are downloaded.

Response:
Examiner respectfully disagrees.
See detailed response to arguments 1 and 2.
Specifically, Birtwhistle discloses the configuration device 110 will use the information of the medical device 114 to generate an inquiry (request) to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon. The distribution server 102 searches a distribution database 104 using information contained in the inquiry (request for available packages) to determine a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114. [0018] the distribution server 102 will provide the list of available updates to the received plurality of available data packages).  The updates may also include updates to specific files, such as language files, or updates to a database on the medical device 114…. if a firmware update is available for the medical device 114, but the configuration device 110 must be updated with a more recent firmware version, the more recent firmware version (a selection of the plurality of available data packages) for the configuration device 110 would be a dependant update. The configuration device 110 will download one or more of the available updates and dependant updates (downloaded from the remote service platform specific to the plurality of analytical devices) and will install the updates on the medical device 114, another medical device 116 (Plurality of analytical devices), an application executed by the medical device 114 and/or the configuration device 110. Therefore, Birtwhistle discloses all of the limitations of claim 1. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,10-11,14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birtwhistle (US 2013/0036210 A1).

Regarding claim 1, Birtwhistle discloses a hospital network (Network 122) or a laboratory network (Birtwhistle, Fig. 1, [0016], discloses a network 122 of medical devices 114-118) the network comprising: 
a plurality of analytical devices (medical devices 114-118) for performing in-vitro diagnosis (Birtwhistle, Fig. 1, [0016], discloses a network 122 of a plurality of medical devices 114-118 that can be used for medical diagnosis); and
a gateway (Configuration Device 110) connected to the analytical devices (medical devices 114-118) (Birtwhistle, Fig. 1, [0016], discloses a network 122 of medical devices 114-118 that are all directly connected to configuration device 110 (gateway) which severs as  a gateway for the medical devices and enable communication with a distribution server 102), 
wherein the network (Network 122) is configured to:
 send a data package request including information regarding the analytical devices from the gateway to a remote service platform (Distribution server 102) (Birtwhistle, [0017], discloses that the configuration device 110 will use the information of the medical device 114 (information regarding the analytical devices) to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon), 
receive from the remote service platform information regarding a plurality of available data packages (a list of available updates) in reaction to the request (Birtwhistle [0017], discloses that in response to a request for available updates, the distribution server 102 searches a distribution database 104 using information contained 
determine, at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network (Birtwhistle [0017-0018], discloses that the distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine/selecting a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114, [0017]. The configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110, [0018]),
request the selection of the plurality of available data packages (list of available updates) from the remote service platform, (Birtwhistle [0018], discloses that the configuration device 110 upon receiving a list of available updates from the distribution server, will select one or more updates from the list that correspond to the medical device 114. Once the corresponding updates have been selected from the list, the packages and dependent updates will be downloaded and installed on the corresponding medical device 114),
download the requested selection of the plurality of available data packages from the remote service platform (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an 
provide the requested selection of the plurality of available data packages to the plurality of analytical devices to update data of the plurality of analytical devices (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install/provide the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).

Regarding claim 2, Birtwhistle, discloses the network of claim 1, wherein the data packages comprises information that is used in operating the plurality of analytical devices (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).

Regarding claim 3, Birtwhistle, discloses the network of claim 1, wherein the data packages comprise configuration information for a particular test (Blood glucose meter) or assay or information related to a particular consumable (Birtwhistle [0015], discloses dependencies that can indicate a set of conditions that are required in order to successfully install the update file. For example only, with respect to a firmware update for a blood glucose meter, the update provider may indicate that the most recent software update for the configuration device used to install the update is necessary. 

Regarding claim 8, Birtwhistle, discloses the network of claim 1, further configured to:
maintain device configuration information of the plurality of analytical devices at the gateway (Birtwhistle [0024; 0035 & 0037], discloses that the configuration device (gateway – maintain/provide) 110 provides audit logs to the distributions server that provide information on the medical devices and applications. This information can be aggregated and made available to the update providers, via the user interface 202, [0024]. A distribution module 206 which may be further configured to receive audit logs of a device or application from the configuration device 110 (Configuration device/gateway maintaining and providing audit logs containing configuration information). The audit log contains records and histories relating to updates performed on a device or application); and
use the device configuration information to select the plurality of available data packages to be downloaded from the remote service platform (Birtwhistle [0038] discloses that to determine the list of available updates, the distribution module 206 may receive a device inquiry from the configuration device 110 on behalf of a medical device 114. The device inquiry may indicate a device ID, the current firmware version of the medical device 114, and the region of the device 114 (configuration information). The rules engine 204 can query the distribution device 114 with the type of the device 114 

Regarding claim 10, Birtwhistle discloses the network of claim 1, wherein the determination of a selection of the plurality of available data packages comprises determining which data packages are required for the plurality of analytical devices in the network (Birtwhistle [0038] discloses that to determine the list of available updates, the distribution module 206 may receive a device inquiry from the configuration device 110 on behalf of a medical device 114. The device inquiry may indicate a device ID, the current firmware version of the medical device 114, and the region of the device 114. The rules engine 204 can query the distribution device 114 with the type of the device 114 and the region of the device 114. The rules engine 204 will compare the information of the device 114 with the update package entries corresponding to the device ID to determine which, if any, components or files of the device 114 are not current).

Regarding claim 11, Birtwhistle discloses the network of claim 10, wherein the determining which data packages are required includes determining which data packages are missing on each of the plurality of analytical devices in the network (Birtwhistle [0015; 0038] discloses an update file can refer to any file that contains an update for a device or an application of the device. For example, an update file can be a language update that updates a language file of the medical device, a software update that updates an application running on the medical device, a firmware update that 

Regarding claim 14, Birtwhistle discloses the network of claim 1, further configured to:
provide information indicating the received selection of the plurality of available data packages to a remote location (Birtwhistle, [0034], the distribution module 206 will receive one or more inquires and will return a list of update packages that contain information regarding the latest versions of device and application updates, including the dependencies of the update packages. The distribution module 206 will also return the locations of the update files of the latest versions of the update packages, such that the configuration device 110 can download the update file from the location).



Regarding claim 15, Birtwhistle disclose the network of claim 14, wherein the remote location is a location of a distributor of the data packages (Birtwhistle [0044] discloses that once the update package data including the dependency data has been 106 stores the update file at a location on the distribution server or a location associated with the distribution server and maintains a file path, as shown at step 524. The portal 106 will then create an update package entry to store and distribute to database 104 based on the received update package data, the dependency data and the location of the update file, as shown at step 526).

Regarding claim 17, Birtwhistle discloses a method of providing data packages (updates) to a plurality of devices (a plurality of medical devices 114-118) for performing in-vitro diagnosis in a hospital network (medical devices 114-118) or a laboratory network of devices for performing in-vitro diagnosis including a gateway (Birtwhistle, [0016] FIG. 1 illustrates an exemplary distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106) the method comprising:
sending a data package request including information regarding the analytical devices from the gateway (configuration device 110) of the network to a remote service platform (Birtwhistle, [0017], discloses that the configuration device 110 will use the information of the medical device 114 to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon),

determining, at the gateway, a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network (Birtwhistle [0017], discloses that the distribution server 102 searches a distribution database 104 using information contained in the inquiry to determine/selecting a list of available updates for the medical device 114 and/or available updates for the applications running on the medical device 114),
requesting the selection of the plurality of available data packages from the remote service platform (Birtwhistle [0018], discloses that the configuration device 110 upon receiving a list of available updates from the distribution server, will select one or more updates from the list that correspond to the medical device 114. Once the corresponding updates have been selected from the list, the packages and dependent updates will be downloaded and installed on the corresponding medical device 114),
downloading the requested selection of the plurality of available data packages from the remote service platform (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110); and


Regarding claim 18, Birtwhistle discloses a method of providing data packages of a plurality of analytical devices for performing in-vitro diagnosis in a hospital or laboratory network of analytical devices including a gateway(Birtwhistle, [0016] FIG. 1 illustrates an exemplary distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106), the method comprising:
receiving, at a remote service platform, a data package request including information regarding the analytical devices from the gateway of the network (Birtwhistle, [0017], discloses that the configuration device 110 will use the information of the medical device 114 to generate an inquiry to the distribution server 102 requesting available updates for the medical device 114 or applications running thereon),

receiving, at the remote service platform, a request for a selection of the plurality of available data packages to be downloaded from the remote service platform specific to the plurality of analytical devices in the network (Birtwhistle [0018], discloses that the configuration device 110 upon receiving a list of available updates from the distribution server, will select one or more updates from the list that correspond to the medical device 114. Once the corresponding updates have been selected from the list, the packages and dependent updates will be downloaded and installed on the corresponding medical device 114), and
transmitting the requested selection of the plurality of available data packages to the gateway (Birtwhistle [0018], discloses that the configuration device 110 will download one or more of the available updates and dependent updates and will install/provide the updates on the medical device 114, another medical device 116, an application executed by the medical device 114 and/or the configuration device 110).

Regarding claim 19, Birtwhistle discloses a computer system, the computer system comprising:
a remote service platform connected to a network comprising a plurality of analytical devices and a gateway connected to the plurality of analytical devices and configured to carry out the method of claim 18 (Birtwhistle, [0016] FIG. 1 illustrates an exemplary distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a portal 106).

Regarding claim 20, Birtwhistle disclose a computer-readable medium including instructions which when carried out by a computer system causes the computer system to carry out the method of claims 17 (Birtwhistle Fig.1, [0016], discloses a distribution system 100. The distribution system 100 includes a distribution server 102, a configuration device 110, a plurality of medical devices 114-118 and an update source 120. The distribution server 102 communicates with a configuration device 110 over a communications network 122. The configuration device 110 may include a configurator 112 that is configured to update a plurality of medical devices 114, 116, and 118 with device and application update files that are uploaded to the distribution server 102 via a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle (US 2013/0036210 A1), in view of Kehr et al.  (US 2003/0036683 A1).

Regarding claim 4, Birtwhistle, discloses the network of claim 3, but did not explicitly disclose wherein the consumable is a reagent (an insulin), a calibration material, a quality control material or another substance required for carrying out tests or assays at the analytical device.
Kehr discloses wherein the consumable is a reagent, a calibration material, a quality control material or another substance required for carrying out tests or assays at the analytical device (Kehr [0085] discloses a glucose monitor 106, attached to a transmits treatment information indicating the patient's glucose level to the patient's medical monitoring device 102 or central monitoring device 105 at selected time intervals. Medical monitoring device 102 or central monitoring device 105 could also periodically poll an insulin administration monitor 106 to receive data indicating the date, time, and dosing amount of the patient's insulin medication. The insulin is a reagent used in the blood glucose meter to test/measure the blood glucose level).
Birtwhistle and Kehr are analogous because both teachings are from the same field of endeavor with respect monitoring networked medical devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kehr into the method by Birtwhistle, thereby enabling updating instructions for managing medical devices, thus, ensuring the integrity of a medical test and enhance the user experience, Kehr, [0085].

Regarding claim 5, Birtwhistle, discloses the network of claim 1, but did not explicitly disclose wherein the data packages comprises information regarding a particular reagent lot.
Kehr discloses wherein the data packages comprises information regarding a particular reagent lot (Insulin) (Kehr [0085], discloses a Medical monitoring device 102 or central monitoring device 105 periodically polling a particular reagent (insulin) administration monitor 106 to receive data indicating the date, time, and dosing amount of the patient's insulin medication).

 
Regarding claim 6, Birtwhistle, discloses the network of claim 1, but did not explicitly disclose wherein the information regarding the analytical devices comprises information regarding installed consumables of the devices.
Kehr discloses wherein the information regarding the analytical devices comprises information regarding installed consumables of the devices (Kehr [0085], discloses that after receiving the treatment information, medical monitoring device 102 or central monitoring device 105 could query a diabetes disease management database within information management system 109 to access and/or download/install a software module that, when applied to analyze the glucose data levels and insulin dosing levels, produces new instructions (new information about installed insulin) for the patient about insulin dosing and glucose monitoring).
The motivation to combine is similar to that of claim 4. 

Regarding claim 7, Birtwhistle and Kehr discloses the network of claim 6, wherein the consumables are reagents (Insulin), calibration materials or quality control materials (Kehr [0085] discloses a glucose monitor 106, attached to a patient, could wirelessly transmits treatment information indicating the patient's glucose level to the patient's medical monitoring device 102 or central monitoring device 105 at selected time intervals. Medical monitoring device 102 or central monitoring device 105, periodically poll an insulin/reagent administration monitor 106 to receive data indicating 
The motivation to combine is similar to that of claim 4. 


Claim(s) 9,12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle (US 2013/0036210 A1), in view of Hammond et al. (US 2005/0144616 A1).

Regarding claim 9, Birtwhistle discloses the network of claim 8, but did not explicitly disclose further configured to: update the device configuration information at the gateway after receiving the requested selection of the plurality of available data packages from the remote service platform after installation of the data packages on the devices.
Hammond discloses update the device configuration information at the gateway (secondary server - 102) after receiving the requested selection of the plurality of available data packages from the remote service platform after installation of the data packages on the devices (Hammond [0077] the secondary server can transmit request for updates on behalf of the multiple devices, 103A-103C on the network. Further, the secondary server may be adapted to maintain updates and automatically receive and apply updates from the update server when updates become available). 
Birtwhistle and Hammond are analogous because both teachings are from the same field of endeavor with respect to providing updates to networked field devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hammond 

Regarding claim 12, Birtwhistle, discloses the network of claim 1, but did not explicitly disclose wherein each data package is only downloaded by the gateway once regardless of a number of analytical devices in the network the data package is to be installed on.
Hammond wherein each data package is only downloaded by the gateway once regardless of a number of analytical devices in the network the data package is to be installed on (Hammond [0078], One advantage of having a secondary server is that each device that needs to be updated does not have to contact the update server for updates. Alternatively, a secondary server is provided that determines if updates are available, and downloads the appropriate software from the update server one time. In conventional software distribution systems, the same software is downloaded multiple times by different clients. As a result, each client must have the capability to communicate with the update server, requiring a more capable client.
The motivation to combine is similar to that of claim 9

Regarding claim 13, Birtwhistle, discloses the network of claim 1, did not explicitly disclose wherein the receipt of the data packages is scheduled at a predetermined time or happens upon receiving a message.

The motivation to combine is similar to that of claim 9


Regarding claim 16, Birtwhistle discloses the network of claim 1, but did not explicitly disclose further configured to: schedule, at the gateway, a distribution of the received selection of the plurality of available data packages to the plurality of analytical devices according to one or more data package selection or data package distribution rules, wherein the rules include a rule forcing a staggered distribution of data packages to analytical devices of the same type to ensure that at least one device of the type is available at a given time and/or a rule scheduling a distribution to the analytical devices taking into account an idle state and/or a work load of the analytical devices.
Hammond discloses at the gateway, a distribution of the received selection of the plurality of available data packages to the plurality of analytical devices according to one or more data package selection or data package distribution rules (Hammond [0079], user is provided control over which devices actually get updated, and at what time those updates occur. That is, the download and update of devices do not need to be 
wherein the rules include a rule forcing a staggered distribution of data packages to analytical devices of the same type to ensure that at least one device of the type is available at a given time and/or a rule scheduling a distribution to the analytical devices taking into account an idle state and/or a work load of the analytical devices (Hammond [0079], user is provided control over which devices actually get updated, and at what time those updates occur. That is, the download and update of devices do not need to be performed consecutively, i.e., once the update is downloaded, it is applied. Rather, the update process may be user-configurable in that downloads may be applied according to a predetermined schedule or a set of rules sometime after the update is downloaded).
The motivation to combine is similar to that of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451      

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451